 

US RG COURT
Case 4:20-cv-00916-P Document 10 Filed 09/28/20 Page ree Ege geo TEXAS

PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TH X48 ERK US U.

 

 

 

 

 

 

 

FORT WORTH DIVISION By
ie NNi (/ ate lg SICS SOS! —~— _|
Plaintiff's Name and ID Number AMENDED COMPLAINT

ENC Carswell |
Place of Confinement ef é 30 -CV - 7 Ib ~ p
CASE NO, .4<6a=3353-?P~
(Clerk will assign the number)

 

Watdex Carr | ‘Hep ENCCarswell

Defendant’s Name and Addres rie BO x OT 37]
Lt. Anthony Fae worth Vx W697

Defendant’s Name and /Address

Ly. Auctler

Defendant’s Name and vadiess J
(DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2, Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

 

 

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.
Case 4:20-cv-00916-P Document 10 Filed 09/28/20 Page 2of21 PagelD 339

FILING FEE AND IN FORMA PAUPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. If you do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma pauperis
data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, ifappropriate, assess
and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis. )

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed in
forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting it
to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? __YES Ao
B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit:

 

2. Parties to previous lawsuit:
Plaintiff(s)
Defendant(s)

 

 

Court: (If federal, name the district; if state, name the county.)

 

Cause number:

 

Name of judge to whom case was assigned:

 

Disposition: (Was the case dismissed, appealed, still pending?)

 

“Too Me

Approximate date of disposition:

 
Case 4:20-cv-00916-P Document 10 Filed 09/28/20 Page3of21 PagelD 340
I.  PLACEOFPRESENTCONFINEMENT. EMC Cars well

Il. EXHAUSTION OF GRIEVANCE PROCEDURES: Could pet d ud tb prey dig
Have you exhausted all steps of the institutional grievance procedure? __ VES X_NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution,

IV. PARTIES TO THIS SUIT: et
A. Nameand address of plaintiff: JC N Ni (, Pare la . $1655 O5 |
ENC Corsurell “Po. Rox 39137
Ft-Weeth Te WeI2%

B. Fullname of each defendant, his official position, his place of employment, and his full mailing address.

Defendant #1: Warden Carr = EN co Cars wre I!
PO. Box QUST Ft. Wecth _ ix “1! a?
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
ota (Ind: He rence, Use latren S of Gnsti fa tisnsa | ig hts Medica)
Tudi feren®, Abuse Cranland unusual punish monT
Defendant #2: Paytheny - EM Cars2 I!

Po. Bey 27132 e+ Warth Tx Jet?
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
Crue My Abuse (Menta 13 Pho Sica ID Thdiferenco Ute La tiv hy
6 Man 4 Constitutesal PWrghTs | '
Defendant #3:_L-+h But ler - FHe Cars rk! !
PG. Pow 27139 P+. Worth Te qu 19

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Same as Khove

Defendant #4: Us fnle ‘Qowls ZN User Mav FUc Cavs We }/
PO. Box 9132 Ft WwthkTy abi?
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

SAMS ay fhove

Defendant #5: Wr: burda |
0. Pov 97137 / Ft, Werth Tx 76199
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Same AS Abdsve

. — ’ svell
di eal oF rec tor FuC cal?
#7, Dr.langhhan, Medi 56 Box D737 FA Werrk TR
Fb Ig?
Case 4:20-cv-00916-P Document 10 Filed 09/28/20 Page4of21 PagelD 341

V, STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved, Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth cach claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY

STRIKE YOUR COMPLAINT.

Tn reaards te “pihom was jauolued in all claims
yhat sands as all deferdants Cte save room harek
Asis Court te include each) _
Violations of bth and Sth Amendments — CGrue{7 Unusue}
Punish me Al , Tota | lack of Indi Ce rence toward We[ Face
health mental health, Safery COC Guide lias, Hyziene
needs. Food Social distancing and thou sing | Re moda |
a? cil t5 fe access legal brow k And mail. % Denin

Leqal mail verbal abuse aad _asiault Failure Sain
Deli pera Praiitvevenco

VI. RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes,

Palicg Changes. Palo « n@ Statt Members Jobs Compe nsatew

Fmme diate Release af Deduced Sentence Be-feve Zaal Wg, ve klk

Like + mo of tnsifanco dw w Unknewn Fore veabie me

ar GENERAL BACKGROUND INFORMATION: Sido a oiged eae
id-

A. State, inc ey form, all names you haye ever used or bgen known by including any and alLaliases.
lo ac WW 8
Je NNi { fee hece, jenuiter | Lapez QC C0 | Ue Wi are 1G

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
prison or FB] numbers ever assigned to you.

lbwdS 1- New Mavico Stat t

VU. SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES x NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

1. Court that imposed sanctions (if federal, give the district and division):

 

Case number:

 

Approximate date sanctions were imposed:

 

PP

Have the sanctions been lifted or otherwise satisfied? YES NO
! | Va 3 ia
Case 4:20-cv-00916-P Documelt To! Pied 09/28/20 Page5of21 PagelD 342
| Causa of Action

- Violation oh Sth Amendment

a>)

 

 

“The prison authorities did Nor tare the
_iamates needs during a Worid Wide Pandemic
__ into considecation and did NoT provide compitible

__£ adilities that met or meet “givilized standards
EOS Es
D Deliberate Tadifference

 

 

 

 

D Extreme and unjustifyed security
measures with lack thereof that
led to“ Negative” Covi0-IF iamates to

being forced inte becoming “Dosi tive’ with
| Covid-19 costing lives and further suffering —

 

 

 

 

 

- 2 Denial Any Treat menis
nme i) Ph ySicacl a
2) Mental a oe

4) Unnecessary and want on Inf liction
a {lof Pam Y _
. | p risan offi ci als UMust res pond to all of
| eur serious medical needs, COVIOIY can

| not be taken as non-serious and that's how _

 

 

 

 

| it was and is chandied here at FMC Carswell
SD Clothing s Redding
Women were ferced to wear +h same
dirty ¢lothes 3 bedd ba eae 16 days plus.
while sick with ComP-1F
OC F a — re ——

 

 
 

|

-

|

|
|
ty

Case 4:20-cv-00916-P Document 10 Filed 09/28/20 Page6of21 PagelD 343

_ ya'll are breathing” while Lt. F
brandis hing firearms, Lt. ANthans
into cells pWauind aAfound a shoi_
— weapon asicing “Who

he daduse somebod:

tountina us “Vail ‘are about 1 see” what.

<2)

) Failure +© allow +he in mates to properly —
dispose eof wastes violate th 8th Amendment.

Al of Hhe inmactes in Uniti 2 North were

t

it

threatened at

Gun Point’ aver restroom

needs And had ladies hleeding an themselves

and Ur Aatiny On themse lues ‘ fe OS? Ce,

fold" by Lt. Butler “It's bad wnauw gh that

Anthony DAS
WAS JO £19,
Tqun looking
ge HH ny shet today -

5
» and also saying and

a
LS 2

Tm ati about!” _

1) No aadess to Hygiene or Commissary. Thosg

 

 

| prouid ed_by ho fash tution as well“as those
On COmmissary Since We Were NOT pe lan Hed ;

we also chad sians Dosted auern-__

 

t

 

40 Shop. Z

_uhele ab Out Was hias Bur ubendls the ventls _

 

 

_duc to COVIN-I14. Yet ton several occa.

i Ons _

 

 

for several days at atime, fan out of |

ys and given sack

_ meals, (eferred to by Lt. Autheny as Rag _

Nasties” on se veral occassions there Was
MotOé0 lunchmeat and raw ve getables
en broug ht

 

“that were OCown and sli my. Uh

| tan d_ JS Od 0 in the Restrooms,
8) NO Hot Meals for 23 da
= Zaks

 

 

ty th of ficars atention, Were told ™ Were sarry

 
(3
ase 4:20-cv-00916-P Document 10 Filed 09/28/20 Page 7of21 PagelD 344

|
but that is What we have to give yal.

at

8 A Sanitary wsuicaonment is a basic

human need th at a Vvenal Tnashtution
; must Provides ae

 

 

see juen No gloves at ail. Sta Members.

4) Not providing proper PPE pen cOd guide lives
ta the Yofficers Tinion chave also done a_
/ [| Conditions and NéT provided Proper PPE

|
4 lawsuit for being made © work iN Hazara:
| Self-Care is. something that is not allowed,

 

“1e) Quer-Crowding and No Social Dis tancing +

There are 4 Komen to an approx: OE
a x10’ aell that chas 2 sets of bunks beds
| a desk with ataahed ahairand 4 lockers.

—__ Theretore, we could not social distance and

| usere facced! to [ive in gells with positive

 

 

 

 

 

 

 

 

 

 

: __ COVID- 19 inmates. Tn mates that were ver,
lL and with a qotal indifference for other
inmates Caalth. Tamates who had tested.
| Negarive I-4 times prior 40 testing Positive arct
pad” been living jn ho Same cells with  _
a | Sec, ous 4 Sick inmates Which could not be
| umeoved due to auer- crowding,
We chaue Sufered Qa “mutual entercing —
effet that Praduces le deprivation of a
Single identifiahle Uhuman noad" jn

 

 

 

Com binattOaNne
| |

ae | ordec_ to beaoeme unconsti futianel? in. ;

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

case 4:20-cv-00916-P Document 10 Filed 09/28/20 Page 8of21 PagelD 345 C4)
| v
i acument List -
= - | ; -
a) Al) 42 Declarations on events | :
ee treat mants, c pve Phy and in chumane
Factors which pravide a ates times
Onc Pe NAMES AS €UVUi d ence of fadet
ee (See List of | Names Prauided)
a — Chtache d ) oe
ed = -

 

 

 
FAITH Wo BLAde8i6-P Document 10 Biled 09/28/20 Page 9 of 21 PagelD 346
(No. 73053-279),

§
LA TOYSHA GIBSON, §
(No. 44161-177), §
TIFFANY SNODGRASS, §
(No. 20160-043), §
DELISA WILLIAMS, §
(No. 99950-051), §
TRACIE CARTWRIGHT, §
(No. 67271-019), §
CRYSTAL HAMANN, §
(No. 66795-380), §
MEGAN SCOTT, §
(No. Number), §
ARIEL BISHOP, §
(No. 27411-009), §
TANYA TORRENCE, §
(No. 57104-083), §
CLARA POORBEAR, §
(No. 20937-035), §
GENESIS GONZALEZ, §
(No. 19703-480), §
JULIANA LOURDE, §
(No. 28023-078), §
WINDY PANZO, §
(No. 15967-059), §
SAMANTHA FORSYTHE, §
(No. 31158-064), §
ANDREA BROOKS, §
(No. 28601-380), §
CARRIE ALLRED, §
(No. 31517-045), §
ANGELA REYNOLDS, §
(No. 50702-177), §
VICTORIA MARTINEZ, §
(No. 74453-479), §
MINDY CASAS, §
(No. 57122-177), §
NIKKI GRAHAM, §
(No. 17369-046), §
Case 4:20-cv-00916-P Document 10 Filed 09/28/20 Page 10o0f21 PagelD 347

ANIKA FOLSOM,
(No. 32338-064),

ANGELA CUPIT,

(No. 49717-177),
CYNTHIA BAXTER,
(No. 04314-063),
VILLISCIA THOMAS,
(No. 18044-030),
STEPHANIE WALKER,
(No. 22305-026),
GEORGIA GREGG,
(No. 09233-479),
DAKOTA GARMANY,
(No. 53454-074),
DESIREE WADE,

(No. 15254-028),

LAURA SHAUGER,
(No. 68517-066),

WENDY ESPINOZA,
(No. 12293-010),
TIFFANY MANKIN,
(No. 14517-078),
BARBARA COMNEHAN,
(No. 28121-045),
SHELLY MIXSON,

(No. 12079-480,

AMY TEDDER,

(No. 14975-480),

LACI LANDERS,

(No. 38956-379),
BRANDI MOORE,

(No. 37492-480),
GLORIA BELTRAN,
(No. 23013-479),

MIA MITCHELL,

(No. 26852-078),
RANEEM HOURANI-MARTINEZ,
(No. 18540-479),

KERRI KIETH,

(No. 45557-177),
CHRISTINA WILLIAMS,
(No.20552-035),
CHRYSTAL LARCADE,
(No. 10875-010),

CGR WGP UG? UG OGD GOR UG? UG? 0G) 6G? COD UO? 60? 60D Can 60D 6G) 6G UO UGD 6G? 6G0 0G? 6G? UG UO? 002 602 60D GOD UO? UD 66D UO? U0? W902 OD 0D 00? 4OD Won 062 Won Won

!
No
1
Case 4:20-cv-00916-P Document 10 Filed 09/28/20 Page1lof21 PagelD 348

MARIA RENDON,
(No. 43141-308),
JESSICA CHRONISTER,
(No. 27884-064),
JESSICA HOLL,

(No. 55333-177),
PEDRA CRUZ,

(No. 34488-479),
PEGGY CHAFFIN,
(No. 70653-061),
KENDRA WARD,

(No. 53803-177),

DAVI BAILEY,

(No. 22215-040),

SHANA CASTILLO,
(No. 21287-084),
SARAH ALRED,

(No. 25514-479),
ALEXIS DuMARCE,
(No. 17635-273),
JENNIFER BARELA,
(No. 89655-051),
JENNIFER GUTRIDGE,
(No. 40307-408),
LACEY MOORE,

(No. 28516-009),

TESA KEITH,

(No. 58769-177),
ERIKE MIJAREZ,
(No. 99247-380),
CAROLINA MEDELLIN,
(No. 98155-051),
SHAWNA ENLOE,
(No. 03306-479),

AMY ROBERTSON,
(No. 12574-028),
CANDICE KLEIN,
(No. 26623-078),
YVETTE AVILA,

(No. 66447-298),
EUGENIA ROWLAND,
(No.13940-273),

CGR UGR UG UG UG) UGD 0G G2 UGD GN 0D UG 6GD GOR 0G? 60D UG2 GOD UG GOD UO? GO? UG? LGD UG? LOD GOD 40D COD 60D 60D 06D LGD UD LOD GOD WO 00? CON 6 Wan Om)
Case 4:20-cv-00916-P Document 10 Filed 09/28/20 Page12o0f21 PagelD 349

CRYSTAL THOMAS,

(No. 27832-078),
KRISTINA KOEHN,

(No. 15271-062),

ROSE MYERS,

(No. 08419-063),

LAURA HERNANDEZ,
(No. 38575-379),

ASHLEY VANDENBURG,
(No. 77327-061),
VERONICA VALENZUELA,
(No. 50918-051),
CHRISTINA JUAREZ,
(No. 48416-177),
MIRANDA FOURNIER,
(No. 20566-078),

TARA CHILDRESS,

(No. 27847-045),

UN Ui LA LA CN YIP UP GP EN OP UA UN G2 GP GI I LP
Case 4:20-cv-00916-P Document 10 Filed 09/28/20 Page13o0f21 PagelD 350

C. Has any court ever warned or notified you that sanctions could be imposed? YES XY NO

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.

Executed on: Qs, yao It)

(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division):

 

2. Case number:

 

3. Approximate date warning was issued:

 

DATE
ae of Plaintiff)

PLAINTIFF’S DECLARATIONS

io)

I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

I understand, if I am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.

I understand I am prohibited from bringing an in forma pauperis lawsuit if | have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

Iunderstand even if Iam allowed to proceed without prepayment of costs, Iam responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Signed this Z0+b day of Seatembet 20 20.

 

(Day) (month) (year)

| oO
Jenwiter Bare E
KK ature

(Syenature of Plaintiff)

4

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.

cle NENT fe, Dare le paca

qos Sos |
Case 4:20-cv-00916-P Document 10 Filed 09/28/20 Page 14of21 PagelD 351
\

fé

BL rctement Liss -

GS)

 

2) Star-_ Telegram re port by | Kailey

 

« iphnson)

 

 

( See Attaahed Exhibit) _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-00916-P Docume

|
~ ___ Women say t
Star lelegrav) F4. Werth Te
BY KALEY JOHNSON | |
AUGUST 31, 2020 05:00 AM , UPDATED

Inmates incarcerated at the only federally-run f
to a “house of horror” over the past few month
As of Tuesday, 73 women have signed onto a p
warden and several officials and officers.

dt
In more than 200 pages of handwritten testimo
malicious treatment as COVID-19 ran through
a: | .
“White the public only hears one side d
forgotten lives of mothers, daughters, g
CDC guideline,” the lawsuit says.

|

In response to allegations of Eo pat at F}

policies for handling COVID-19. In part of the
CDC guidelines “with regard to quarantine and

The statement also said the majority of inmates
|

PRISON LOCKDOWN

|
FMC Carswell, located in northwest Fort Wort

n

they fz

nh
t]

rE

A

 

10 Filed 09/28/20 Page 15 of

ee

 

ace COVID at Fort Worth prison ie ex i\; SAKA
MAS Compe WI,
Coadane
AUGUST 31, 2020 03:29 PM REASONS

nedical prison for women in the country say they have been subjected

dtential class-action suit against Federal Medical Center Carswell, its

y, women describe meals of rotten food, negligent medical care and
he prison.

ihe major business (BOP and FMC Carsweil), the
andmas. granddaughters, sisters all live against every

{

C Carswell, the Bureau of Prisons sent a statement on its general
tatement, the BOP said its care and treatment of inmates follows
solation procedures, along with providing appropriate treatment.”

s

who tested positive for COVID-19 are asymptomatic.

has been a medical women’s prison since 1994. The facility, which

-¢kered history of accusations of sexual assault and medical neglect.

 

currently houses about 1,300 inmates, has ach
Most women are serving sentences for drug or
||
In April, a woman incarcerated at Carswell gav
Circle Bear died on April 28. She was the first
the last. |
|
1
The description of what women at FMC Carsw
and the more than 200 pages of written testimo
19.
|

On June 30, the first cases of community sprea
testimony. Inmates say a men per of staff on th
|

 

Most of the units in Carswell, such as 2 North,

in a 7-foot-by-10-foot space,

 

While the facility had already Leen on lockdow

down the commissary and all activites. For thre

The TVs were turned off; officers told the wom

|

  

For the next four weeks, many) of the women w:

inmates said, they also went tlre weeks withou
|

The prison stopped serving h { meals. For 19 da
hich served as lujich and dinner.

called them “bag nasties” —

 

re set on the peri

‘hite-collar crimes and have medical issues.

birth via cesarean section while on a ventilator ata hospital. Andrea
oman in BOP custody to die from coronavirus — she would not be

c
Wy

bs

1

Il have gone through for the past two months is based on interviews
ly from women in Unit 2 North, the first unit to be hit with COVID-

i/began at Carswell, according to the lawsuit and adjoining
: hospital floor was the first person to bring the virus into the prison.

te

aire set up inside a four-story high rise. Cells, which hold four women

meter of a square with a TV room in the center.

-— not allowing visitors or daily outdoor time — Carswell shut
e days, women said, they did not have contact with their families.
n news stations were airing “fake news” about the prison.

q

uld not be able to go outside. Since the commissary was shut down,

0
t being able to buy items such as soap, aspirin or tampons.

 

vs, the women said, they received one sack of food a day — inmates

 

 
Case 4:20-cv-00916-P Docume

The vegetables they would give us
muffins had mold on them. The frt
the lunch meat unrefrigerated for

. .
The bag usually consisted of “eight pieces of bre
a tomato and a bag of chips,” one woman whoa
“The vegetables were always brown and soft. M

The prison removed women from the unit who y
work. Women received cloth masks that are was

|
| |
THREATENED BY OFFICERS

| |
The night COVID-19 fully hit the prison, womey
two officers.

On June 30, women were kept/in their cells for t

paperwork that allows them to/go to the bathrool

restroom. A staff member hit thr panic button an
|

Two officers, identified in the suit as Lt. Anthon
Butler carried pepper spray. Anthony waved the
woman, Ruqayya Abdul-hakim, wrote. Another
“they were breathing, and that nes enough.”

| |
Adbul-hakim wrote that the men terrified her, tri

They threatened to take our mattre
Anthony called us cows. Lt. Butler
did we do wrong?’ he said, 'Y‘alla
Abdul-hakim ||

“T refused to move even though there was blood
stained. ] was so humiliated,” she wrote.

|
The lawsuit specifically names|Butler and Antho

When asked about this incident and others specif
pending litigation.

‘NIGHTMARISH CONDITIONS’ IN QUARAN

As tensions rose at the prison, COVID-19 cases d

The prison started mass testing in early July. On

7

4
h

bk
VY

h

open doorway of the women’s|cells, inmates said.

m

y

=
woman asked Butler what they had done wrong, and he said that

t10 Filed 09/28/20 Page 16 of 21 PagelD 353

were brown and dirty. The meat smelt old. The
t was rotten. They expected us to hold onto
ours and eat it for dinner. Juliana Elaine Lourde

d, two slices of lunch meat, an apple or orange, half an onion, half
ced to be identified by her initials M.S., wrote in her testimony.
bunkie’s bag once contained a fly in the bag.”

a

rked in sanitation or food service so they would still be able to
ed once a week, and staff put up plastic shower curtains in the

hin 2 North said they were subjected to malicious treatment from

ree hours, and many had to use the bathroom. Somé have medical
without permission, and a group started to line up to use the
said there was a riot.

1

d

and Lt. Butler, rushed to the unit. Anthony had a riot gun and

gun in the air and said inmates “need to stop testing him,” one

P

vering her PTSD from a past abusive relationship.

sses and the food from our lockers, Lt.
in response to one of the girls asking, 'What
r breathing; that's wrong enough!' Rugayya

a

mickling down my legs. My clothes and linen were both blood

hy as defendants.

|
I¢ally named in the lawsuit, the BOP said it does not comment on
|

[INE

dd, too.

aly 6,51 women and two staff members were positive. By July 21,

 

510 women in the prison tested) positive for the v
According to the lawsuit, women who tested posi
M2. They had to leave most of their items behind
were quickly stolen.
¢

Faith Blake. the primary plaintiff of the lawsuit, s

horribly.”

 

 

us.
}

ve were pulled from their cells and sent to a quarantine unit called

which were transferred to an unlocked room where possessions

t

>

aid those women who were quarantined were “treated absolutely

 

 
Case 4:20-cv-00916-P Docume

|
A woman described her time in M2 in a letter to
because she said she feared retaliation for talkin
}
The woman said she started showing symptoms
could not taste or smell, and she|had nasal disch
hours to be seen by medical mT or be tested.

As a sanitation worker, I did my job

safe by working day and night. I feel
been punished for being sick. Tanya

When she tested positive, she was put in a room
same clothes. Some women in) M2 had been in th

day.

But other women reported “nightmarish conditia
in a room with 10 women and “our food is throw

Several women described difficulty getting med
when a woman’s tongue swelled inside her mou
M.S. wrote that a woman with COVID-19 had a
claiming she was going to die in| here anyway.”
In a letter to the Star-Teleprant, Joyce Godwin, 4
fear that has taken over the prison: “They call th

DEATHS AT CARSWELL |

Those who tested negative remained in the unit,
unit” in July. Women who tested negative “were
Telegram. She, like many women, tested negativ
inmates. |
Veronica Carrera-Perez, 40, was transferred into
19, Within three days, Perez pe to complain

|
up, a woman who was recently released from Cars

she completed her prison sentence, asked that he

On Aug. 3, Perez died from COVID-19 four mo

motion for release, she said her medical conditio

Not including Circle Bear and

second woman

Sandra Kincaid, 69, was the

On July 20, 51-year-old Terese Ely died whil

n

24
0
aq

Ww
ie
were “wonderful” and “kept the women calm,” an

o =

Perez, four other ¥

10 Filed 09/28/20 Page17 of 21 PagelD 354

he Star-Telegram. The Star-Telegram is not using her name
o the media.

th

F COVID-19 on July 10. She had a cough, shortness of breath,
ve, She asked her unit manager to see a doctor, but had to wait 16

to not only clean but to keep staff and inmates

my efforts have not been appreciated and I have

Torrence

ith six other women in M2. For six days, the woman stayed in the
same clothes for 19 days, she said. She said two officers at M2
id someone checked their temperature and pulse oximetry twice a

s” in their rooms. One woman, Windy Panzo, said she was placed
in and kicked in by their feet like we’re dogs.”

1
n

c
h

al care. A group of inmates had to beat on a door for 15 minutes
Panzo wrote.

high fever and “staff refused to help her, so she slit her wrists

woman incarcerated at FMC Carswell,, expressed succinctly the
s|place a hospital, but it is a house of horror.”

cording to the women in 2 North, which was declared a “positive
eft in there to become positive,” Tara Childress told the Star-
multiple times before eventually catching the virus from other

cell with a woman who had already tested esis for COVID-
tat her head hurt, she couldn’t taste anything and she was throwing
well told the Star-Telegram. The woman. who wag released after
name not be used out of fear of retaliation from the BOP.

a
i

b

ths after she applied for and was denied home confinement. In her

& consisted of shortness of breath and possibly breast cancer.

1)
‘1.

omen have died from COVID-19-related causes at Carswell.

t
€

o die on July 74.
on a ventilator.

 

Wendy Campbell, 56, died an Aug. 15
Marie Neba died on Aug. 25 |

The BOP said in a statement th
be transferred to a hospital sett
one.”

 

ht symptomatic in
ng; either at a loc
|

mates whose condition “rises to the level of acute medical care will

hl hospital, or at an institution’s hospital care unit, if they have

 

 
Case 4:20-cv-00916-

I'm only 28-years-old. Will I be abl

will I die behind bars?
Carswell is not accredited as/a

Carswell is not the only prison
federal prisons have died from
point had the most cases in the

Kevin Ring, executive director
like cruise ships — isolated fre
go, bringing and taking home t

 

“Now we've had a domino effe
wildfire,” Ring said.

RECOVERED?

|
On Aug. 8, the Carswell warden declared the u
The last week of July, the cominissary re-open

served again,

But women say the virus is n

t
they are not being tested any

U

| have never felt this h

transferred into her unit on A

happened at this facili
also the staff and office

In a statement, the BOP said th

safely carried out their respons
guidelines on when inmates sh

Women also say they still strug

who has anxiety, has not been

“They'll have people walk thr
sitting down one-on-one.”

Childress, and other women it
punishment. She and Blake str

On Aug. 24, Judge Mark Pitti
woman would need to pay a$

R

Blake and Childress said that s

Anyume we try to speak up a
take our mattresses away from

She said some of the women ‘
facility transfers, and other inn

 

he germs of the

oveh the units, bu

yessed that they ne

4
ao

r

Nad

Genesis Go
hospital, so inm
to struggle with
COVID-19, acc}
country, and FC
of the criminal |

m the world and

ct where it hits

“There's no slowing it doy

over. On Aug. 2
ore. Sandra Shou
g. 25 and they ha

G

elpless andi
'y has not on
rs. Samanth
e number of pos
ibilities in accord
ould be removed

 

gle with the emd
able to see a cour

? North's lawsul

an ordered that th
0 filing fee and

leet up, we're ya
us. so we're slee
the suit are bein
ate movement. ‘

 

P Documen

In
1

me of them have

“WV

| ;
t 10 Filed 09/28/20 Page 18of21 PagelD 355

é to go home healthy to be a mother to my kids? Or
nzalez
ates are sent to a local hospital.

containing the virus. Across the country, 117 people incarcerated in
‘ding to the BOP’s website. FMC Fort Worth, a men’s prison, at one

Seagoville took that spot in July.

0

ustice reform group FAMM, said the BOP initially treated prisons
COVID-19. But prisons are not islands; officers and staff come and
mmunity.

state and it hits the prison, and once it gets into the prison, it’s
hn.”

HL
Wy

it “recovered” and said no one else would be tested for the virus.
women started going outside once a week and hot meals were

ni]
ed,

Blake said women are still showing symptoms of, COVID-19, but
Hers, who is an inmate in Unit 1 South, said 34 people were
not been tested.

a tn

significant in my life. The neglect that has
y put my life and other inmates in danger, but

a Forsythe

lve inmates at Carswell has dropped “as staff have diligently and
nce with CDC guidelines.” The BOP said the prison follows CDC
rom isolation, |

ti
a
f
onal toll of the lockdown and how they were treated. Childress,
elor for three months. | |

U
IS

t that doesn’t help,” she said. “There is no psychological help or

hope to find justice for what they say has been cruel and unusual
d to find a lawyer who can help them file the suit as a class action.

t,
e

Carswell lawsuit could not be filed as a class action suit, and each
le her own lawsuit separately.

c
f

faced retaliation for signing onto the suit.

ked out, we're isolated.” Blake said. “We get put. in the SHU. They

ing on metal frames. A lot of the women are scar ed.”

ey

. J}. _
transferred to other prisons. The BOP said it has limited facility-to-
e cannot prove that it’s retaliation, but it’s odd,” Blake said.

 

 
| tl
Case 4:20-cv-00916-P Document 10 Filed 09/28/20 Page19o0f21 PagelD 356 C )

DP acument List : oe a

3) Uideo of Uetions by Li. Anthony and
mn ‘Lt. Butler in HOUSiAgZ Unit Z North

dr Counsel and in vestigators needed tO

— obtain oh fotaye™

= —_{|_

_r footage taikod aboat in origina! com plaiat.

 

 

 

WD Video Footage of Utctions by Lt Authowy
and lr Butler in Hous ing thknit 4 SoUTH

 

_> footage 10 5 how of use of forc2 and
in “pr aaticg of Tnditfferencs and ¢ pg ity. aoe
Counsel needed to obtain evidens
| before its missing.
__ = shows (ep eated abuse AS a Paterno fi

condoned be havior by PNG Cacsuell

oe 1 _ stat Mambers.

ie Per Rule 3ula) Fé0.R.civ.P wuidence

wil be Uwyueste

 

 

 

 

. s) Exhibit of * Phone Condom" submited

ii to <Ourts in or ginal COmplamt:

|

—&) Exhibit of “Masits” that were pravided to
ith inmates. See Wask exhibit in ori inal
Com plac t offered jn Faith Blake Ve Warden
| Carr, i Zzo- Cv OO8O7T Po

 

 

| Masks Do Not meet ¢D¢ quride lines
| and state members chave also su ed _
| ENG Cars well foe NoT providing proper _

 

 
Case 4:20-cv-00916-P Document 10 Filed 09/28/20 Page 200f21 PagelD 357

 

 

 

 

PPE gear, TF cthey did not provide 1T

 

4q there own star€. shen how low

 

down on th indifference ladder are

 

 

the inmates ¥

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

COAL AL Yom

ged 45 4bNAL 4am

A 4 >|
Lang)

ig

1aS

«
“hae
+ahana-.
“hhahaas .

; Abb dhs - R

a
“dhe
*aAhaa--
*hhhhhas

ar

. de de te te tate ts -

aaaa sae
- A AARAs -ARARe

AAAKRA+AhddA+
an aeeee saa

anne

BALA A

440-+

MK 49 artddQ
5 foystsict S'Y)

pak

S229 Dbet enon DbeT n20e

ANI 31100 tv 0103 °SSayo0dv NHN1SH SHI 40
Peat) Je [as ees Belem ET Ele lee [esi A a -Eb felt Rp reL ante]

*

191d NUTTLLMON

gvvas. 40 19rt AD

ane ae ae
oe 2 82 ES

*
pbaas.--

LTIOL XL ‘UO ‘I
Suz Oe O"
[JaMsIVD ‘1aIUaZD [eoIpey] [e1epay

(SO_S Sab3 N30"

>| oro THINNP owen

 

 
